Citation Nr: 0945472	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral immersion 
foot (trench foot).

4.  Entitlement to service connection for a foot disorder, 
including flat feet and bilateral plantar fasciitis, as 
secondary to immersion foot.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for recurring skin 
disease, including tinea versicolor.

7.  Entitlement to service connection for a pubic scar.

8.  Entitlement to service connection for a left arm scar.

9.  Entitlement to service connection for a gynecological 
disorder manifested by painful menstrual periods.

10.  Entitlement to service connection for a digestive 
disorder, including gastritis.

11. Entitlement to service connection for an eye disorder, 
including blurred vision, as secondary to headaches and/or 
sinusitis.

12.  Entitlement to service connection for a respiratory 
disability, including asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
August 1994, and from January 1996 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims for an increased rating for tinnitus and 
for service connection for cervical dysplasia were denied by 
the Board in a November 2006 decision.  The RO granted the 
Veteran's claim for service connection for headaches by 
rating action in July 2009.  The Veteran's remaining claims, 
listed on the title pages of this decision, were remanded by 
the Board's November 2006 decision.

The issue of service connection for a gynecological disorder 
manifested by painful menstrual periods and the issue of 
entitlement to service connection for an eye disorder, 
including as secondary to service-connected disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has reported suicidal ideation without intent 
but has been fully employed for years and has not exhibited 
obsessional rituals, illogical speech, near-continuous panic 
or depression, unprovoked irritability with periods of 
violence, spatial disorientation, or neglect of personal 
appearance or hygiene.

2.  The Veteran developed a chronic mechanical low back 
disability during service.

3.  The Veteran does not have a current immersion foot 
disability.

4.  The Veteran did not develop flat feet or plantar 
fasciitis until many years after service and any such current 
foot disabilities are not due service or to a service-
connected disability.

5.  A chronic sinusitis disability first began during 
service.

6.  The Veteran first developed tinea versicolor during 
service and has continued to experience tinea versicolor 
since service.

7.  The Veteran does not currently have a pubic scar.

8.  The Veteran has a left arm scar residual of a Norplant 
insertion and removal during service.

9.  The Veteran's intestinal complaints during service 
resolved without residuals and the Veteran's current 
gastroesophageal reflux disease (GERD) and irritable bowel 
syndrome (IBS) are unrelated to service.

10.  The Veteran did not develop asthma until several years 
after service and there is no medical evidence indicating 
that the Veteran has any current respiratory disorder that is 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for service connection for a chronic 
mechanical low back pain disability have been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for bilateral 
immersion foot have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection for a foot disorder, 
including flat feet and bilateral plantar fasciitis, as 
secondary to immersion foot, have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  The criteria for service connection for chronic sinusitis 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

6.  The criteria for service connection for tinea versicolor 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

7.  The criteria for service connection for a pubic scar have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

8.  The criteria for service connection for a left arm scar 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

9.  The criteria for service connection for a digestive 
disorder, including gastritis, have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

10.  The criteria for service connection for a respiratory 
disorder, including asthma, have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

Regarding the Veteran's claim for an increased rating for 
PTSD, this appeal arises from the Veteran's disagreement with 
the initial rating evaluation following the grant of service 
connection.  In such cases the VCAA requires that the 
Secretary need only provide the Veteran with a generic notice 
after the initial claim for benefits has been filed and 
before the initial decision.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  No additional notice is required 
in the adjudication process because of the other forms of 
notice-such as notice contained in the rating decision and 
statement of the case (SOC)-have already provided the 
claimant with the notice of law applicable to the specific 
claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. 
Cir. 2007).  

With regards to the Veteran's back disability, sinusitis 
disability, tinea versicolor disability and left arm scar 
claims, in light of the favorable determinations contained 
herein, further development with regard to VA's duties to 
notify and assist would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

In July 2002, prior to the initial rating decision that 
denied the remainder of the Veteran's claims, the RO sent a 
letter to the Veteran which advised her of the VCAA, 
including the types of evidence and/or information necessary 
to substantiate her claims and the relative duties upon 
herself and VA in developing her claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although it does not 
appear that the Veteran was sent a letter that advised her of 
the bases for assigning ratings and effective dates with 
regard to these claims, because the Board has decided not to 
grant service connection for these claims, remand for such 
notice is not required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of her claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The record reflects that the Veteran's service treatment 
records, private medical records, and VA medical records have 
been obtained.  The Veteran has been provided VA medical 
examinations and VA medical opinions have been obtained.  
Although the Veteran has stated that she was treated by a Dr. 
Seybold in the year after discharge from service, when the VA 
sent the Veteran an authorization form in December 2006 in 
order that Dr. Seybold's records could be requested, the 
Veteran did not return the authorization form.  Accordingly, 
the Board must make its determination on the evidence which 
is currently of record as the Board is unaware of any 
additional obtainable evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

The Board is satisfied that the originating agency properly 
processed the Veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


PTSD

The Veteran maintains that she is entitled to an initial 
rating in excess of 50 percent for PTSD.  A December 2003 
rating decision granted the Veteran service connection and a 
30 percent rating for PTSD.  A July 2009 rating decision 
assigned a 50 percent rating effective from the date of 
service connection, December 26, 2000.  As explained below, 
the Board finds that the Veteran's PTSD symptoms do not meet 
the criteria for an initial rating in excess of 50 percent.

Under the criteria found at Diagnostic Code 9411, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

On VA psychiatric examination in March 2003 the Veteran had a 
sad and constricted affect and she described her mood as 
depressed.  There was no homicidal or suicidal ideations, her 
memory was intact and her judgment and insight were good.  
The Veteran reported difficulty falling asleep, irritability, 
hypervigilance, and exaggerated startle response.  The 
examiner noted that the Veteran was able to hold a job with 
some difficulty, although the Veteran's PTSD symptoms 
interfered with her function in her family and social 
settings, and occasionally in occupational settings.  The 
Veteran's global assessment of functioning (GAF) score was 
noted to be 60.

A May 2007 VA record notes that the Veteran had a GAF of 48 
and noted that the Veteran had other psychiatric disability 
in addition to her service-connected PTSD.  The examiner 
noted that the Veteran also had severe depression, alcohol 
abuse, parenting issues, trust issues, personality issues, 
and some PTSD related to non service-related factors.

The Veteran was provided another VA psychiatric examination 
in December 2008.  She stated that she struggled with 
concentration at work and that she was easily distracted.  
She reported symptoms of intrusive memories, loss of interest 
in pleasurable events, social isolation, and avoidance of 
crowded areas.  She also reported difficulties with 
irritability, concentration, being on guard, and being easily 
startled.  She stated that she was in a down mood on most 
days and reported passive suicidal ideation.  The Veteran 
reported that she was able to manage activities of daily 
living independently and appropriately.  GAF was noted to be 
50.

The Veteran's claims file was reviewed by a VA psychologist 
in June 2009.  The examiner opined that the December 2008 VA 
psychiatric examination was comprehensive and accurate in its 
diagnostic conclusions.  He stated that the GAF of 50 was 
appropriate given the clearly worsened condition of the 
psychiatric disorders since 2003.  He noted that the Veteran 
reported suicidal ideation with ruled out intent and the 
presence of suicidal ideation and serious symptoms required a 
GAF in this range.

The Board notes that GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (e.g., suicidal ideation, 
severe ritual obsessions, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  

The record does reveal that the Veteran meets one of the 
criteria for a 70 percent rating in that she reports suicidal 
ideation.  A review of the medical records, however, reveals 
that overall the Veteran more nearly meets the criteria for a 
50 percent rating than that of a 70 percent rating.  Although 
the Veteran has reported suicidal ideation, she has ruled out 
intent.  Furthermore, the Veteran has not exhibited 
obsessional rituals, illogical speech, near-continuous panic 
or depression, unprovoked irritability with periods of 
violence, spatial disorientation, or neglect of personal 
appearance or hygiene.  The Board also notes that the Veteran 
has been shown to have some additional psychiatric disability 
unrelated to her service-connected PTSD.  The May 2007 VA 
examiner noted alcohol abuse and personality issues, and the 
December 2008 examiner noted that the Veteran's social 
isolation could partly be due to the Veteran's alcohol abuse.  
Additionally, the record reveals that the Veteran has been 
fully employed during the entire time period under 
consideration.  Overall the Veteran's symptoms have more 
closely met the criteria for a 50 percent rating rather than 
the criteria required for a 70 percent rating for PTSD.  
Accordingly, an increased initial rating if not warranted.  

Because the Veteran has not been shown to meet the 
requirements for a higher rating for PTSD at any time since 
the grant of service connection, staged ratings are not for 
assignment.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  

Back Disability

The Veteran asserts that she is entitled to service 
connection for a chronic low back disability.  The Board 
finds that the Veteran developed a chronic mechanical low 
back pain disability during service which increased in 
severity as her service progressed. 

The Board notes that a medical examination report upon entry 
into service is not contained in the service treatment 
records.  


The Board recognizes that the file contains a December 2008 
negative opinion from a VA physician's assistant.  The Board, 
however, finds that the opinion is not supported by the 
evidence of record.  The VA examiner noted that when the 
Veteran was first examined for back pain during service that 
she gave a six-month history of back pain, which indicated 
that the Veteran had back pain prior to beginning service.  
The Board notes that when the Veteran reported a six-month 
history of back pain in July 1991 she had already been in 
service for almost eight months.  This is evidence indicating 
to the Board that the Veteran did not experience back pain 
until after entry into service.  

The Board further notes that during service the Veteran 
reported increased back pain after a softball game in May 
1991, after a motor vehicle accident in February 1992, and 
after delivering twin babies in March 1992.  From June 1993 
onwards the service treatment records often describe the 
Veteran's back disability as chronic in nature.  The May 1994 
discharge examination report notes that the Veteran needed 
follow up for low back pain.  VA and Army Reserves documents 
dated in November 1994, June 1997, October 1997, February 
1998, and March 1998 all noted continued back disability.  In 
May 1999 the Veteran was given a permanent profile for 
mechanical low back pain.  

A July 2002 VA radiology report found mild degenerative joint 
disease with some narrowing at L5-S1.  A March 2003 VA 
examination found that x-rays were within normal limits, and 
the diagnosis provided was history of lumbar mechanical back 
pain.  The December 2008 VA examiner provided a diagnosis of 
chronic mechanical back pain.  

Based on the medical evidence showing that the Veteran first 
complained of back pain after entering service, showing that 
the Veteran's back disability became chronic in nature during 
service and increased in severity as service progressed, and 
showing that the Veteran's has had chronic mechanical low 
back pain ever since service, the Board finds that the 
evidence is at least in equipoise as to whether the Veteran 
developed a chronic mechanical low back pain disability 
during service.  Accordingly, service connection for chronic 
mechanical low back pain is warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Immersion Foot

The Board finds that the Veteran is not entitled to service 
connection for a bilateral immersion foot disability.  The 
Veteran's service treatment records do contain a January 1991 
notation that refers to immersion foot.  The Veteran stated 
that her feet had become cold and numb, and she had not been 
allowed to warm up.  Her feet were noted to be swollen and 
red.  She complained of pain on the balls of both feet to 
tips of the toes.  Several days later the Veteran reported 
that the pain had stopped and both examination and x-rays 
revealed normal feet.  

Even though the service treatment records do note one 
instance of immersion foot, these records reveal that the 
episode of immersion foot resolved without any residual 
disability.  The service treatment records do not indicate 
that the Veteran developed any chronic cold foot disability.  
In fact the remainder of the service treatment records, 
including the May 1994 discharge examination report, is 
negative to any foot disability.  Furthermore, the post 
service medical records do not show that the Veteran has any 
current disability characterized by immersion or cold feet.  
Since there is no evidence that the Veteran has any current 
immersion foot disability, service connection for bilateral 
immersion foot is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability).

Other Foot Disorder

The Veteran asserts that she now has flat feet and bilateral 
plantar fasciitis secondary to her bilateral immersion foot.  
The Board notes that the Veteran does not claim that she 
developed flat feet or plantar fasciitis of the feet during 
service.  The medical evidence clearly indicates that the 
Veteran did not develop flat feet or plantar fasciitis of the 
feet during service or as a direct result of service.  

At a February 2003 VA examination, the Veteran reported that 
she had been diagnosed as having plantar fasciitis two years 
earlier.  A March 2003 VA examiner diagnosed the Veteran has 
having history of plantar fasciitis, recent onset.

On VA feet examination in December 2008 the Veteran was found 
to have flexible pes planus and bilateral plantar fasciitis.  
The examiner opined that the Veteran's chronic plantar 
fasciitis was not caused or aggravated by military service.

With regard to the Veteran's assertion that she has flat feet 
and bilateral plantar fasciitis as secondary to bilateral 
immersion foot, service connection for bilateral immersion 
foot has been denied.  Because the record does not reveal 
that the Veteran has any current foot disability secondary to 
a service-connected disability, service connection for flat 
feet and bilateral plantar fasciitis on a secondary basis is 
not warranted.  38 C.F.R. § 3.310.

Sinusitis

The Veteran's service treatment records indicate that in 
December 1990 the Veteran had facial pain and congestion.  An 
October 1992 record has an assessment of clinical sinusitis.  
In the May 1994 Report of Medical History, the Veteran 
related that she had had sinusitis.

Post-service, a May 2000 private record from MacGregor 
Medical Association had an assessment of sinusitis.  At an 
April 2002 VA examination, the examiner noted the Veteran had 
complaints of multiple sinus infections, and that she had 
been on antibiotics numerous times.  The impression was 
allergic rhinitis with intermittent sinusitis, by patient 
report, and no evidence of current acute sinus infection.  
The examiner concluded that it was as likely as not that it 
was related to her military service.

In April 2003 a private physician diagnosed the Veteran as 
having sinusitis.

When examined by VA in December 2008, the examiner provided a 
diagnosis of sinusitis.  In a December 2008 addendum this 
examiner opined that the Veteran had sinusitis that was 
related to her military service.

The Board recognizes that a March 2003 VA examiner has stated 
that he did not find any direct evidence to link the 
Veteran's chronic sinusitis with service in the military.  
The Board, however, finds that the greater weight of the 
evidence, including the April 2002 and December 2008 
favorable VA opinions, supports the Veteran's claim.  Because 
the service treatment records reveal that the Veteran 
experienced sinusitis during service, because the post 
service medical records show continuing episodes of 
sinusitis, and because there are two VA examination reports 
in which the VA examiners have opined that the Veteran has a 
sinusitis disability that is related to service, service 
connection for sinusitis is warranted.

Skin Disease

The Veteran's service treatment records contain a March 1993 
diagnosis of tinea versicolor.  The record notes that the 
Veteran had multiple scaly patches with hypopigmentation on 
her trunk and neck.  The May 1994 discharge examination 
report notes that the Veteran had had a fungal rash on her 
torso.  

The November 2006 VA remand decision instructed that the 
Veteran be provided a VA skin examination and requested that 
the examiner review the Veteran's claims file in conjunction 
with the examination.  Unfortunately, the record indicates 
that the December 2008 VA dermatologist did not review the 
Veteran's claims file.  At the December 2008 examination the 
Veteran described a rash that has been present for 18 years.  
She reported that it was constant on her back and chest and 
that it came and went on her neck.  The examiner noted that 
there were browning pink, slightly scaly macules on the 
Veteran's trunk and provided a diagnosis of tinea versicolor.  

The VA examiner provided an opinion that tinea versicolor is 
common in both civilian and non-civilian worlds and is not 
due to service.  The Board does not find the VA opinion to 
have significant probative value in this case.  The Board 
notes that the VA examiner did not review the Veteran's 
service treatment records or post service VA medical records.  
Additionally, the VA examiner seemed to be opining that tinea 
versicolor is a disability which occurs regardless of whether 
a person is in military service or not, and thus should not 
be service-connected.  The Board notes that regardless 
whether a disability may just as likely occur in civilians, 
the Veteran is entitled to service connection if a disability 
first began during service and continued thereafter.  See 
38 C.F.R. § 3.303(b).

In this case the Board finds that the Veteran's statements 
that she has had a skin rash ever since service are credible.  
Additionally, the Board finds that since the tinea versicolor 
rash symptoms are readily visible and identifiable, that the 
Veteran is competent to report her history of such a rash.  
See Barr v. Nicholson, 21 Vet App 303 (2007),  In Barr, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.

Because the Veteran had tinea versicolor during service, 
since she currently has tinea versicolor, and because the 
Board has found that her statements that she has had a tinea 
versicolor skin rash on a continuous basis since service are 
credible, service connection for tinea versicolor is 
warranted.

Pubic Scar

The Veteran asserts that she has a pubic scar secondary to 
in-service gynecological treatment.  The Board notes that the 
service treatment records and the post service treatment 
records do not describe any scar of the pubic area.  A 
December 2008 VA scar examination report notes that no scar 
could be found in the Veteran's groin area.  Because there is 
no evidence that the Veteran has any current pubic scar, 
there is no disability for which service connection may be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992).  Accordingly, the preponderance of the evidence is 
against her claim and service connection for a pubic scar is 
not warranted.  

Left Arm Scar

The Veteran asserts that she has an irritating left arm scar 
due to Norplant insertion and removal during service.  The 
service treatment records do reveal that a Norplant device 
was inserted in the Veteran's left arm during service.  A 
December 2008 VA scar examiner stated that the Veteran 
currently has a left arm scar residual of the Norplant 
insertion and removal during service.  Accordingly, service 
connection for a left arm scar is warranted.  38 C.F.R. 
§ 3.303.

Digestive Disorder

The Veteran claims that she developed a gastritis disorder 
during service and that she has continued to have symptoms 
ever since.  As shown below, the Board finds that the 
Veteran's current gastrointestinal symptoms are unrelated to 
service.

The Veteran's service treatment records contain an August 
1992 emergency care note where the Veteran complained of 
cramping and abdominal pain, and the assessment was 
constipation.  In August 1993, the Veteran had vomiting, 
diarrhea, and stomach cramps, and the assessment was probable 
stomach virus.  In February 1994, the Veteran had very loose 
stools and was vomiting; she had high bowel sounds, and the 
assessment was viral gastritis.  On her March 2004 
substantive appeal, the Veteran related that she suffered 
from the same gastritis-type symptoms as she had had in 
service, but she had not been given a diagnosis thereof.

On VA examination in December 2008 the examiner diagnosed 
gastroesophageal reflux disease and irritable bowel syndrome.  
The examiner reviewed the Veteran's service treatment records 
and stated that the Veteran did not have GERD or IBS during 
service.  The examiner noted that the in-service intestinal 
complaints resolved during service without residuals and that 
the Veteran denied any such conditions on discharge 
examination.  The examiner opined that the Veteran's current 
GERD and IBS were not caused by or the result of service.

Although the Veteran asserts that she has a chronic gastritis 
disorder due to service, as a layperson she is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case 
there is a medical opinion stating that the Veteran's current 
gastrointestinal problems are unrelated to service and there 
is no medical evidence to the contrary.  Because the 
preponderance of the evidence is against the Veteran's claim 
service connection for a digestive disorder, including 
gastritis, is not warranted.

Respiratory Disability

On her substantive appeal, the Veteran reported that she had 
many upper respiratory infections in service that in her 
first year out of service she had chronic upper respiratory 
infections and bronchitis.  She asserts that she now has 
bronchial asthma and that this is related to her respiratory 
problems during service.  

The service treatment records do reveal that the Veteran 
experienced upper respiratory infections during service.  On 
discharge examination in May 1994 the Veteran denied asthma 
and no respiratory disability was noted.

In terms of the Veteran's claim of service connection for 
asthma, the record contains a May 2001 progress note from 
MacGregor Medical Association, which noted that the Veteran's 
chief complaint of a dry cough over the last four weeks.  The 
impression was allergic rhinitis and bronchitis.  In June 
2001, the assessment was bronchitis with asthmatic component, 
not controlled by Proventil inhaler.

At an April 2002 VA examination, the Veteran reported that 
she had recently been diagnosed with asthma.  An October 2002 
private medical record contains diagnoses of acute bronchitis 
and asthma.  In April 2003, the private physician provided a 
diagnosis of bronchitis but not asthma.

At a February 2003 VA examination, the Veteran complained of 
intermittent upper respiratory tract infections on the 
average of every three months while on active duty, and she 
had a history of asthma diagnosed a year and a half ago.  She 
reported that she woke up at night with wheezing and 
shortness of breath, and that she used an inhaler twice a 
day.

On VA examination in December 2008, the Veteran reported that 
she was diagnosed with asthma in 2002 and that she currently 
treated it with advair and albuterol.  The examiner provided 
a diagnosis of asthma.  In a December 2008 addenda the 
examiner stated that she had reviewed the Veteran's claims 
file and was of the opinion that the Veteran's asthma was 
unrelated to service.  The examiner noted that although the 
Veteran did have upper respiratory symptoms during service, 
there as no indication of asthma treatment or diagnosis and 
that the Veteran denied asthma on the discharge physical.  

In this case the only evidence in support of the Veteran's 
claim that she has a current respiratory disability related 
to service is the Veteran's own statements.  As a layperson, 
however, she is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because none of the medical evidence indicates that 
the Veteran has a current respiratory disability related to 
service and because there is a medical opinion that any 
current asthma disability is unrelated to service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, service connection for a 
respiratory disability, including asthma, is not warranted.
 

ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

Entitlement to service connection for chronic mechanical low 
back pain is granted.

Entitlement to service connection for bilateral immersion 
foot (trench foot) is denied.

Entitlement to service connection for a foot disorder, 
including flat feet and bilateral plantar fasciitis, as 
secondary to immersion foot, is denied.

Entitlement to service connection for chronic sinusitis is 
granted.

Entitlement to service connection for tinea versicolor is 
granted.

Entitlement to service connection for a pubic scar is denied.

Entitlement to service connection for a left arm scar is 
granted.

Entitlement to service connection for a digestive disorder, 
including gastritis, is denied.

Entitlement to service connection for a respiratory 
disability, including asthma, is denied.


REMAND

In November 2006, the Board remanded the Veteran's claim for 
service connection for a gynecological disorder manifested by 
painful menstrual periods.  The Board notes that the service 
treatment records show that following a laparoscopic tubal 
ligation in June 1994 the Veteran reported painful menstrual 
periods.  The post service records include complaints of 
dysmenorrhea and a November 2003 VA medical record notes that 
the Veteran now has a dysmenorrhea disability and that a 
hysterectomy might be indicated in the future due to the 
Veteran's painful menstrual periods.  Although the Veteran 
was provided a gynecological examination in December 2008, 
the examiner did not provide an opinion as to whether the 
Veteran currently has a dysmenorrhea disability which first 
began during service.  Such a medical opinion is necessary in 
this case.  See 38 C.F.R. § 3.159(c)(4).

The Veteran seeks service connection for an eye disability, 
to include blurred vision, and asserts that this disability 
is secondary to her service-connected sinusitis and headache 
disabilities.  The medical records show that a July 1993 
service treatment record notes blurred vision and that a 
February 2006 VA outpatient record notes complaints of 
blurriness.  The November 2006 Board decision requested that 
the Veteran be given a VA examination in order to clarify the 
nature of the Veteran's blurred vision complaints, and 
determine whether it is at least as likely as not that any 
disorder found is related to service or to the Veteran's 
sinusitis.  A December 2008 VA examination report notes that 
the Veteran reported visual blurring from her headaches.  The 
VA examiner, however, did not provide any clarification as to 
whether the blurred vision complaints represent a disability 
which is etiologically related to service or to the Veteran's 
service-connected headache or sinusitis disabilities.  
Consequently, a new VA examination that provides the 
requested opinion must be obtained.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records dated from July 2009 to present 
and associate them with the Veteran's 
claims files. 

2.  When the above action has been 
accomplished, schedule the Veteran for a 
VA gynecological examination.  The 
examiner should be provided the Veteran's 
claims files for review in conjunction 
with the examination.  The examiner is 
requested to state whether the Veteran has 
any current gynecological disorder, 
including dysmenorrhea.  If any such 
disorder is found, the examiner should 
express an opinion as to whether it is at 
least as likely as not that such disorder 
first began during service or is otherwise 
related to service.  Reasons and bases for 
all opinions expressed should be provided.

3.  Schedule the Veteran for an 
appropriate examination to determine 
whether the Veteran has a current eye 
disability.  The examiner should be 
provided the Veteran's claims files for 
review in conjunction with the 
examination.  The examiner should identify 
all current eye disability present and 
specifically state whether the Veteran has 
a blurred vision disability.  If any eye 
disability is found the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any such disability is related to 
service or is caused or aggravated by the 
Veteran's service-connected sinusitis or 
headache disabilities.

4.  If any benefit sought on appeal is not 
granted, both the Veteran and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


